DISSENTING OPINION BY
Judge McCullough.
Respectfully, I dissent. The Majority holds Washington County (County) liable for unfair labor practices where there is nothing in the Hearing Examiner’s findings to indicate that the County’s conduct was “unfair.” The County, in acting on behalf of the Washington County Court of Common Pleas (Court of Common Pleas) *838is essentially being held liable for the acts of the principal. The unfair labor practice did not name the Court of Common Pleas. Therefore, I would reverse the order of the Pennsylvania Labor Relations Board (PLRB) and would dismiss the case.
Also, I believe the Majority overlooks the meaning, in part, of the Petersen I and II arbitration awards. It is clear from the record that the issue of pay for extended work day (and retroactivity) was raised and the award in Petersen I provided specific compensation to address that issue. Hence, no unfair labor practice was committed because the underlying monetary issue was addressed in arbitration. I note also that both Petersen awards dismissed all other claims. Hence, the unfair labor practice petition is a collateral attack on the Petersen arbitration awards. Those awards are res judicata as to the claim for extra money. The union received it in Petersen I.
In addition, the unfair labor practice petition was untimely. Three years passed between the court’s refusal to implement the extended work hour and Judge Millin’s decision vacating that award. There was no stay of the award during this period, nor did the petition to vacate operate as a supersedeas. If the Union had timely filed within that period and the County had lost on its petition to vacate, the County could not have defeated an unfair labor practice petition on the grounds its petition to vacate was pending.
The Majority’s decision also ignores the express language and plain meaning of Section 1620 of The County Code,1 which provides that the County Commissioners are merely the collective bargaining representatives for the Court of Common Pleas with court-related and court-appointed employes. County of Lehigh v. Pennsylvania Labor Relations Board, 507 Pa. 270, 277, 489 A.2d 1325, 1328 (1985). Section 1620 of The County Code states:
The salaries and compensation of county officers shall be as now or hereafter fixed by law. The salaries and compensation of all appointed officers and employes who are paid from the county treasury shall be fixed by the salary board created by this act for such purposes: Provided, however, that with respect to representation proceedings before the Pennsylvania Labor Relations Board or collective bargaining negotiations involving any or all employes paid from the county treasury, the board of county commissioners shall have the sole power and responsibility to represent judges of the court of common pleas, the county and all elected or appointed county officers having any employment powers over the affected employes. The exercise of such responsibilities by the county commissioners shall in no way affect the hiring, discharging and supervising rights and obligations with respect to such employes as may be vested in the judges or other county officers.
16 P.S. § 1620 (emphasis added.)
Section 1620 of The County Code is based upon separation of powers concerns,2 and pursuant to this provision, *839“county commissioners are not prohibited from negotiating “wages, hours and other terms and conditions of employment’ provided such terms do not impinge upon judicial control of hiring, discharge and supervision in some concrete manner.” County of Lehigh, 507 Pa. at 278, 489 A.2d at 1329. Stated otherwise, section 1620:
makes clear that by appointing county officials to sit on behalf of judges it in no way detracts from the authority of judges to “hir[e], discharg[e], and super-visee]” employes comprising the bargaining unit. Thus, the Legislature has advanced the orderly administration of [collective bargaining], without allowing another branch of government to interfere with judicial authority over court personnel, an essential element of the judicial function.
Ellenbogen v. County of Allegheny, 479 Pa. 429, 436, 388 A.2d 730, 734 (1978). See Pennsylvania Labor Relations Board v. American Federation of State, County & Municipal Employees, District Council 8Í, 515 Pa. 23, 526 A.2d 769 (1987) (analyzing provisions in bargaining agreement for sick leave and funeral leave, pay for jury duty and shift differential and holding that all were permissible areas of bargaining but that sick and funeral leave provisions impacted on the court’s constitutional supervisory authority and thus required prior consultation with the judiciary); Commonwealth ex rel. Bradley v. Pennsylvania Labor Relations Board, 479 Pa. 440, 447-48, 388 A.2d 736, 739-40 (1978) (concluding that “should collective bargaining impair the independence of the judicial function, nothing in Act 195 nor our decision in Ellenbogen prohibits courts from taking reasonable, appropriate measures to maintain their independence.”).
In this case, the County was charged with violating section 1201(a)(1) and (a)(5) of the Public Employe Relations Act (PERA).3 Notably, both of these provisions require a finding of wrongful intent. See Morrisville School District v. Pennsylvania Labor Relations Board, 687 A.2d 5 (Pa.Cmwlth.1996) (discussing the duty to bargain in “good faith”); Harbaugh v. Pennsylvania Labor Relations Board, 107 Pa.Cmwlth. 406, 528 A.2d 1024, 1028 (1987) (“We emphasize, however, that the facts found here contain no indication of undue influence, coercion or unlawful pressure.”). Yet the facts as found by the Hearing Examiner merely established that the County Commissioners fulfilled their duty to act as bargaining representatives and later deferred to the judgment of the Pres*840ident Judge of the Court of Common Pleas, who opined that the Miles Award constituted an unlawful infringement on the judiciary’s constitutional authority. Ultimately, as a result of the Miles Award, the County Commissioners were faced with an irreconcilable conflict: the Commissioners could either represent the interests of the Court of Common Pleas, a coordinate and equal branch of local government, as they are obligated to do so under Section 1620 of The County Code; or, the Commissioners could forego their statutory duty to represent the Court of Common Pleas, yield to the terms of the Miles Award, and pay the employes in accordance with the Miles Award. Either way, the County Commissioners could not do both, for this would essentially amount to a conflict of interest — that is, it would be incongruous for the County Commissioners to challenge the Miles Award on the ground that it violated the constitutional authority of the Court of Common Pleas while at the same time pay the employes for work that they are not performing. In any event, not one of the Hearing Examiner’s thirteen findings of fact supports an inference that the County committed an unfair labor practice or acted with wrongful intent.4 Rather, the Hearing Examiner found the County liable for the sole purpose of securing “a monetary remedy.” (Hearing Examiner’s op. at 11.)
The Majority, nonetheless, assumes the role of the fact-finder, alters the nature of the unfair labor charges, and finds that the “County’s failure to retroactively pay the negotiated wage of eight hours of pay per workday is an unfair labor practice that [the] County must remedy.” (Maj. op. at 834.) However, the Hearing Examining did not make any findings as to whether the County’s conduct in failing to make retroactive payments, in and of itself, constituted an unfair labor practice. Indeed, the PLRB expressly disavowed that this was the theory of the unfair labor charges, rejecting the County’s argument “that the Hearing Examiner erred in holding that ‘the remedy of backpay’ is a separate unfair practice against the Commissioners” as “mischaraeterize[ing] the unfair practices against the County.” (PLRB’s Decision at 6.)
Moreover, the essence of the Hearing Examiner’s as well as the PLRB’s opinions is that the County is financially liable for the alleged unfair labor practices of the Court of Common Pleas. For example, see the Hearing Examiner’s opinion at page 10: “In this case, the unfair practice charge is the failure to pay backpay to employes resulting from the Court’s refusal to implement the Miles Award over six years ago” (emphasis supplied); “Although the County could not implement the workday extension, it could certainly fund the backpay owed to employes because the Court refused to implement it ” (emphasis supplied). And also see the PLRB’s Decision at 7:
Here, as regards the implementation of the Miles Award, there is no dispute that the President Judge of the Court of Common Pleas was the principal with respect to matters of scheduling court-appointed employes, and decided not to have [the Employes] actually work eight hours per day. However, the separate issue involved is the County’s failure to pay employes for eight hours per day as set forth in the Miles Award, a financial matter over which the Commissioners were the principal in bargaining, and responsible for implementing as a joint *841employer of the County’s court-appointed employes.
(PLRB’s Decision at 7.) Therefore, it is apparent from the opinions of the Hearing Examiner and the PLRB that the County’s liability in this case is inexorably intertwined with the Court of Common Pleas’ alleged unfair labor practice in failing to implement the Miles Award. The increase in money in the Miles Award is linked to additional work, and is derived therefrom. The Majority and the PLRB, however, decouple pay from work and hold the agent, the County, liable for not paying extra money, when no extra work was performed. If the Union had wanted to preserve this issue, it should have directed its members to work the extra half hour, (e.g., through lunch), during the time period at issue.
The Majority, however, concludes that the County is liable because it “controls the expenditure of funds” and “has an independent obligation to abide by the Miles Award.” (Maj. op. at 834.) True, the County may control the power of the purse, and may be an indispensable party to this action because it is the means by which to award back-pay as a result of an unfair labor practice. However, the County should not be held strictly and vicariously liable for the alleged unfair labor practices stemming from the Court of Common Pleas’ decision not to implement the Miles Award just because the County has the “deep pocket.” At the end of the day, the Majority’s decision spurs conflict among coordinate branches of government, and penalizes the County for deferring to and respecting the judicial autonomy of the Court of Common Pleas and pursuing litigation on the court’s behalf. Indeed, it is paradoxical that the Majority concludes that the Miles Award was not enforceable until the Supreme Court denied allowance of appeal, while simultaneously sanctioning, in essence, the Hearing Examiner’s and the PLRB’s conclusion that the County committed an unfair labor practice in failing to pay the employes before the Miles Award was enforceable and for work the employees did not do.
Lastly, the Majority by conferring liability on the County for an unfair labor practice for in essence, not defying an order of the Court of Common Pleas, by asserting the County had “an independent obligation” to do so, fails to recognize that the counties do not have an independent duty to fund the courts. See County of Allegheny v. Commonwealth, 93 Pa.Cmwlth. 112, 500 A.2d 1267 (1985). This position was rejected by our Supreme Court in the County of Allegheny v. Commonwealth, 517 Pa. 65, 534 A.2d 760 (1987), and reiterated by the high court as recently as six months ago in Pennsylvania State Ass’n of County Commissioners, et al. v. Commonwealth, — Pa.-, 52 A.3d 1213 (2012). The obligation to fund the courts is the Commonwealth’s pursuant to the Unified Judicial System and while the mechanism for that is as yet unresolved, the duty is nonetheless clear, and for the Majority to further burden a county by holding it liable for an unfair labor practice by following the directive and subsequent order of an independent and unified judiciary is, I respectfully submit, fundamentally at odds with these decisions and the Pennsylvania Constitution.
Accordingly, because the PLRB should have sustained the County’s exceptions, I would reverse the order of the PLRB.

. Act of August 9, 1955, P.L. 323, as amended, 16P.S. § 1620.


. As this Court stated in L.J.S. v. State Ethics Commission, 744 A.2d 798, 800-801 (Pa. Cmwlth.2000):
The Constitution of Pennsylvania establishes three separate, equal and independent branches of government: the General Assembly, the Executive and the Judiciary. Each branch is clothed with certain exclusive rights and powers. Neither the General Assembly nor the executive branch of government, acting through an administrative agency may constitutionally infringe upon the powers or duties of the [county] *839judiciary. The courts of this Commonwealth under our Constitution have certain inherent rights and powers to do all such things as are reasonably necessary for the administration of justice. The power to select judicial assistants is an inherent corollary of the judicial power itself and the power to supervise or discharge such personnel flows essentially from the same source. Eshelman v. Commissioners of Berks County, 62 Pa.Cmwlth. 310, 436 A.2d 710 (1981), affirmed per curiam, 502 Pa. 430, 466 A.2d 1029 (1983). That power may not be consistent with the constitutional doctrine of separation of powers, be policed, encroached upon or diminished by another branch of government.

Id.



. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. § 1101.1201(a). Section 1201(a) of PERA provides, in pertinent part:
(a) Public employers, their agents or representatives are prohibited from:
(1) Interfering, restraining or coercing employes in the exercise of the rights guaranteed in Article IV of this act.
(5) Refusing to bargain collectively in good faith with an employes representative which is the exclusive representative of employes in an appropriate unit, including but not limited to the discussing of grievances with the exclusive representative.
43 P.S. § 1101.1201(a).


. In light of this Court's split decision in Washington County, I believe that the Court of Common Pleas had a reasonable basis not to implement the Miles Award and question whether the court’s decision reflects any wrongful intent on its part.